Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Rejection is withdrawn due to amendment.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Examiner Thomas and Ms. Katherine Pacynski on 6/14/2022. 
The application has been amended as follows: 
Cancel claims 15 and 18-20.
Allowable Subject Matter
Claims 1-4, 6, 9-11, 13-14 and 16-17 allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record does not reasonably teach, disclose or suggest wherein the three-dimensional optical component comprises a lens; wherein the lens is a spectacle lens; wherein the three-dimensional optical component comprises a frame in which the input unit and/or a power supply unit are contained; wherein the frame is a spectacle frame; wherein the three-dimensional optical component comprises electrical connectors that connect the at least one foil and the input unit and/or the power supply unit contained in the frame.
The closest prior art of record is Pforte (US20150273757A1). Pforte teaches:
A printed three-dimensional optical component built up from layers of printing ink ([0031] “to the foil ply by…inkjet printing”) wherein the three-dimensional optical component comprises a stack of foils ([0072]) constituting a display ([0078]) between two consecutive layers, wherein the three-dimensional optical component comprises an input unit that is coupled to at least one foil of the stack of foils ([0035] “one functional layer is or comprises an electrical or electronic layer, in particular a layer comprising conductor track structures, antenna structures, electrical or electronic components, sensors, inductive or capacitive touch sensors, chips, display elements, in particular LED or OLED or LCD display elements”); wherein at least one foil of the stack of foils comprises an active liquid crystal element ([0029] [0035] [0076]).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHA ANN THOMAS whose telephone number is (571)272-3219. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A.T./Examiner, Art Unit 1741                                                                                                                                                                                                        


/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741